Judgment and order modified on the law by deleting therefrom that portion which dismisses the complaint on the ground that the dismissal of the complaint is inconsistent with the declaration of rights (see Hoffman v. City of Syracuse, 2 A D 2d 653, mod. on other grounds 2 N Y 2d 484), and as so modified affirmed, without costs of this appeal to any party. All concur. (Appeal from an order of Onondaga Special Term granting- defendant’s motion to dismiss plaintiffs’ complaint and granting defendant’s application to have its adoption of a new mortality table declared valid.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ. [4 Misc 2d 356.]